Title: From Thomas Jefferson to Alexander Garrett, 10 May 1823
From: Jefferson, Thomas
To: Garrett, Alexander


                        Sir
                        
                    The warranton the  treasurer of Virga  from the Pr. & Dir. of the Literary fund  & the Auditor for the payment  of 40,000 D. to the Rector & Visitors of the sd University of Va shall be validly discharged by  delivery to Alexr Garrett bursar of the University of  the Treasurers  order on either of the banks in Richmond for the payment of that sum to the sd Rector & Visitors
                        Th: Jefferson
                    